                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

MICHAEL DALE BRUMMITT,

        Plaintiff,

v.                                                  Case No. 6:20-cv-403-RBD-LRH

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                       ORDER

        In this social security appeal, Plaintiff seeks review of the Commissioner of

Social Security’s (“Commissioner”) decision to deny his disability benefits and

supplemental income payments. (Doc. 1.) On referral, U.S. Magistrate Judge Leslie

R. Hoffman recommends affirming the Commissioner’s decision. (Doc. 28

(“R&R”).)

        No party objected to the R&R, and the time for doing so has passed. Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo     Bank,      N.A.,   No. 8:12-cv-557-T-27EAJ,    2016 WL 355490,       at   *1

(M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006). Finding no such error, the Court adopts the R&R in its entirety.


                                             -1-
It is ORDERED AND ADJUDGED:

1.   U.S.   Magistrate       Judge   Leslie   R.   Hoffman’s   Report   and

     Recommendation (Doc. 28) is ADOPTED, CONFIRMED, and made

     a part of this Order.

2.   The Commissioner’s final decision is AFFIRMED.

3.   The Clerk is DIRECTED to enter judgment in favor of Defendant

     Commissioner of Social Security and against Plaintiff Michael Dale

     Brummitt and to close this case.

DONE AND ORDERED in Chambers in Orlando, Florida, on May 24, 2021




                                      -2-
